Citation Nr: 0823814	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-35 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1966 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas denied the benefit sought on appeal.  

On his VA Form 9 received in November 2006, the veteran 
requested a travel board hearing before a Veterans Law Judge.  
However, he withdrew this request in a December 2006 
correspondence.  


FINDING OF FACT

Hypertension has not been manifested by diastolic pressure 
predominantly 110 nor systolic pressure predominantly 200 or 
more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code (DC) 7101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

In correspondence dated in April 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In March 2006, the RO also 
notified the veteran of the process by which disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 91 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the April 2006 notice 
did not make specific reference to the relevant DCs and other 
applicable information.  In Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed.Cir. 2007), the Federal Circuit stated that all 
notice errors are presumed prejudicial and require reversal 
unless the VA can show that the error did not affect the 
essential fairness of the adjudication. To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence.  
Id. There must be a demonstration that there was no error.  
See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 
(3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the U.S. Court of Appeals for Veterans Claims 
(Court) to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The veteran has demonstrated an awareness of what is needed 
for a higher evaluation.  On his July 2006 Notice of 
Disagreement, he stated that he was taking three different 
types of medication for his hypertension and that his blood 
pressure readings would still be elevated if not for taking 
medication, thus warranting a higher rating.  Similarly, on 
his November 2006 VA Form 9, he discussed how his 
hypertension affects his life.  Actual knowledge has been 
established by the veteran's statements that demonstrate an 
awareness of what is necessary to substantiate the claim.  
See Vazquez-Flores, supra.

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.   There 
is no objective evidence indicating that there has been a 
material change in the service-connected disorder since the 
veteran was last examined.  38 C.F.R. § 3.327(a) (2007).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The May 2006 VA examination report is thorough and supported 
by the other clinical records.  The examination in this case 
is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326 (2007).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  In a recent decision, the Court held 
that, in determining the present level of a disability for 
any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran's disability has been rated under DC 7101 for 
hypertension which provides a 10 percent evaluation when 
evidence demonstrates diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, and a 
minimum of 10 percent is also assigned when there is a 
history of diastolic blood pressure of predominantly 100 or 
more and continuous medication is required for control.  38 
C.F.R. § 4.104, DC 7101.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or systolic pressure 
of predominantly 200 or more. Id.  A 40 percent rating 
requires diastolic pressure predominantly 120 or more, and a 
60 percent evaluation (the highest rating allowable pursuant 
to this diagnostic code) necessitates diastolic pressure 
predominantly 130 or more.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. note (1).  The term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Id.

Throughout the record, the veteran's blood pressure readings 
for the applicable time period for this appeal have been 
recorded as follows:  149/90 (July 2005); 121/65 (January 
2006); 126/70, 144/93, and 124/80 (May 2006); and 118/61 
(July 2006).  No arteriosclerotic complications of the 
veteran's hypertension were found at a May 2006 VA 
examination.  

Upon review of the evidence, the Board finds that a rating in 
excess of the current 10 percent evaluation is not warranted.  
As demonstrated above, the evidence does not demonstrate 
diastolic pressure predominantly 110 or systolic pressure of 
predominantly 200 or more.  Accordingly, the veteran's 
hypertension more approximates the currently assigned 10 
percent rating.  

Finally, the veteran has not been hospitalized for his 
disability.  While he has indicated that taking medication 
for hypertension has resulted in frequent urination, 
interrupted sleep, and muscle cramps, there has been no 
evidence suggesting that this disability has prevented him 
from working in his occupation as a Correctional Officer.  In 
any case, the existing schedular rating is already based upon 
the average impairment of earning capacity and is intended to 
be considered from the point of view of the veteran working 
or seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms have remained constant throughout the 
course of the period on appeal, and, as such, staged ratings 
are not warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating for the service-connected hypertension, 
the benefit-of-the-doubt rule does not apply, and this claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 10 percent for hypertension is denied. 


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


